On December 20,1989, the Defendant was sentenced to Count I, twenty (20) years with fifteen (15) years suspended for Criminal Sale of Dangerous Drugs; Count II, twenty (20) years with fifteen (15) years suspended for Criminal Sale of Dangerous Drugs; Count III, twenty (20) years with fifteen (15) years suspended for Criminal Sale of Dangerous Drugs; Count IV, twenty (20) years with fifteen (15) years suspended for Criminal Sale of Dangerous Drugs; with the sentence on each count to run consecutively; for a total sentence of eighty (80) years in the Montana State Prison with sixty (60) years suspended. The Defendant shall receive credit for 35 days time served. The Defendant is designated a dangerous offender for purposes of parole eligibility. The Defendant shall be ineligible for parole until he enters and successfully completes the inpatient chemical dependency treatment program at the Montana State Prison. The Court orders that the suspended portion of the sentence shall he upon the conditions imposed in the December 20, 1989 Judgment.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Larry Nistler, County Attorney from Poison, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and. Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Thomas Haskins for his assistance to the Court. The Board also wishes to thank Larry Nistler for appearing on behalf of the State of Montana.